    Case 18-07454          Doc 56      Filed 02/02/20 Entered 02/02/20 23:21:16                  Desc Imaged
                                      Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
Charles E Ruge                                                Case No.
                                                                        18−07454
801 S Pine Street                                             :
Streamwood, IL 60107                                          Chapter : 13
SSN: xxx−xx−2121 EIN: N.A.                                    Judge :   David D. Cleary

Melissa J Ruge
801 S Pine Street
Streamwood, IL 60107
SSN: xxx−xx−2660 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : JPMorgan Chase Bank, N.A.


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
WILMINGTON SAVINGS−CARRINGTON MTG SERV of your claim in the above matter, designated Claim No.
12 . If no objections are filed by you on or before February 20, 2020 the Court shall substitute WILMINGTON
SAVINGS−CARRINGTON MTG SERV in your place and stead as a claimant. If objections to the assignment of
claim are filed, a hearing will be scheduled by the court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: January 31, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
          Case 18-07454            Doc 56       Filed 02/02/20 Entered 02/02/20 23:21:16                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-07454-DDC
Charles E Ruge                                                                                             Chapter 13
Melissa J Ruge
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: moneal                       Page 1 of 1                          Date Rcvd: Jan 31, 2020
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2020.
db/jdb         +Charles E Ruge,   Melissa J Ruge,   801 S Pine Street,   Streamwood, IL 60107-1421
26748786        JPMorgan Chase Bank, N.A.,   Chase Records Center,   Attn: Correspondence Mail,
                 Mail Code LA4-5555,   Monroe LA 71203

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 30, 2020 at the address(es) listed below:
              Adham Alaily    on behalf of Creditor     BMO Harris Bank N.A. aalaily@ea-atty.com
              David H Cutler   on behalf of Debtor 2 Melissa J Ruge cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler   on behalf of Debtor 1 Charles E Ruge cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Todd J Ruchman     on behalf of Creditor    Wilmington Savings Fund Society, FSB amps@manleydeas.com
              Todd J Ruchman     on behalf of Creditor    JPMorgan Chase Bank, National Association
               amps@manleydeas.com
                                                                                              TOTAL: 7
